Ethridge, J.
(dissenting).
I am unable to agree that the Chancellor’s order was right in ordering temporary alimony upon the record before us. I have several reasons, but will first address my views to the two propositions discussed in the opinion of the Chief Justice: First, is a common-law marriage valid in Mississippi? and, second, does the evidence disclose a common-law marriage between the parties?
In order to discuss this question properly, it will be necessary to refer to the statutes upon that subject. Section 3245, Code of 1906 (section 2552, Hemingway’s Code), provides that marriage licenses shall be granted and issued by t]ie clerk of the circuit court of the county *758in which, the female usually resides under certain regulations and restrictions therein named, not necessary to set ouit here. Section 3246, Code of 1906 (section 2553, Hemingway’s Code), provides for the return of the certificate of marriage to the circuit clerk and for penalties for the failure to return such certificate. Section 3247, Code of 1906 (section 2554, Hemingway’s Code), provides who may solemnize marriages, and section 3248, Code of 1906 (section 2555', Hemingway’s Code), provides for a solemnization of1 marriages according! to religious customs and requires records to he kept thereof and certificates to he returned to the circuit clerk of the county. And! section 3250, Code of 1906 (section 2557, Hemingway’s Code), makes the clerk of the circuit court of each county the legal custodian of papers relating to marriage licenses and certificates of marriage in the county. Section 3249, Code of 1906 (section 2556-, Hemingway’s Code), provides:
“License Essential. — A marriage shall not he contracted or solemnized unless a license therefor shall first have been duly issued, and such license shall he essential to the validity of a marriage. But no irregularity in in the issuance of or omission in the license shall invalidate a.nv marriage, nor shall this section he construed1 so as to invalidate any marriage that is good at common law. ”
Other sections require the circuit clerk to' procure marriage records and. keep separate records of white and colored races; Construing these statutes together, it is manifest that the legislature intended to keep a public fie cord of each marriage entered into in any county, and the importance of such records cannot well he overestimated. Prior to 1892 there was no such section as 324.9. Code of 1906 [section 2556. Hemingwav’s Code). In 1892 for the first time the Legislature en'acted a statute making a license essential to the validity of a m'arriage, this section reading
*759“License Essential. — A marriage shall not be contracted or solemnized unless a license therefor shall first have been duly issued, and such license shall be essential to the validity of a marriage.”
The words in this section “unless the license shall first have been duly issued” caused some persons to be apprehensive as to the construction that might be placed upon these words. Other sections prescribed how the license should be issued, and it was feared that it might be held on construction that the language “duly issued” would make a literal compliance with the statute mandatory. So the latter part of the section as now written was added, expressly providing that: “No irregularity in the issuance of or omission in the license shall invalidate any marriage, nor shall this section be construed so as to invalidate any marriage that is good at common law.”
It is a familiar rule of construction that a statute will be so construed as to give effect to every part of it. If the opinion of the chief justice and those concurring therein is correct, no effect whatever can be given to the first part of the section, and especially that clause which says, “and such license shall be essential to the validity of the marriage.” This clause is absolutely written out of the book of three judges of this court. A statute should not receive such construction as would render any of its provisions vain and useless. Martin v. O’Brien, 34 Miss. 21; Fitzgerald v. Reed, 67 Miss. 473, 7 So. 341; Koch v. Bridges, 45 Miss. 247; Swann v. Buck, 40 Miss. 268; Adams v. Y. & M. V. R. R. Co., 75 Miss. 275, 22 So. 824.
Taking the entire statute together and giving effect to each of its provisions, it is impossible for me to reach a conclusion in harmony with the opinion of the chief justice. Manifestly the purpose of the amendment in 1906 was to prevent mere’irregularities in the ceremonial part of a marriage from avoiding the mar*760riage, but to require in all oases the issuance of a marriage license. The keeping of records of marriages and of divorces is of the highest importance to society. No construction should be placed upon the statute that sweeps away these safeguards and protection to society. It is undoubted that the state had the right to make such regulations as it may see proper to make regulating the subject. 26 Cyc. 828.
The clause of the statute under review, “nor shall this section be construed so as to invalidate any marriage that is good at common law,” clearly refers to the ceremonial part of a marriage and to marriages already solemnized. This construction would make the statute harmonious, to preserve all of the essential-features of the- entire section and harmonize with the general legislative policy indicated by a consideration of the whole chapter on marriage. What reasoning mind can attribute to the legislature the purpose, to require a marriage under a license to go through a process of ceremony, a solemn return, and a, recordation of the whole subject if the mere unexpressed agreement or mere living together as man and wife will suffice to satisfy the law. No possible public good can result from such a construction, but, in my view, the gravest mischief will follow the construction attempted to be placed upon the statute. ' Under the ,common law of marriage no record need be made, and notwithstanding the possible secrecy of a marriage would make void any subsequent marriage. The evil of the common-law system was that it placed in the power of unscrupulous persons to appear upon the scene and prove a secret common-law marriage after a person’s death when in the very nature of things it was impossible for the rightful heirs and wife to disprove such contentions. In many cases property was taken from the rightful heirs and rightful wife, and all of the penalties of dishonor and bastardy were inflicted upon the helpless children.
*761It is inconceivable to my mind that society should thus be placed at the mercy of shysters and unscrupulous adventurers enabling them to take the accumulations of years of toil and self-denial intended as a heritage for the rightful heirs.
I see no reason for permitting a marriage to be solemnized or entered into clandestinely and secretly. I cannot understand why any person desiring to enter into the marriage state should object, or not be required, to make some record thereof. No person, however righteous, can be sure that after his or her death tbe earnings of his lifetime will go to those for whom it was intended, nor can he be sure that it may not be swept away from them by unscrupulous persons and perjured testimony which it would be utterly impossible to successfully refute or contest.
On the second proposition, as' to whether there was an agreement sufficient to constitute a common-law marriage, I am unable to agree that there was. The appellee’s testimony on this point is wholly insufficient to show a common-law marriage according to the laws of this state after the removal (if there was a removal) of the impediment of the former marriage.
The testimony by Mrs. Sims in substance stated:
“That her first husband came to see her in 1902, some nine years' after her alleged marriage with Sims, and asked her to go down with him to get a divorce to make everything safe.
“Q. T)id you tell Mr. Simls about that? A. Yes, sir.
“Q. That was in 1902? A. Yes, sir.
“Q. What did he say? A. He didn’t say anything about it. He asked who was going to pay the expenses, and I told him that my first husband was. Í went down, and when it was all over I met Mr. Sims, and we went to lunch together, and he didn’t say anything about it. because I thought he was a gentleman.
*762“Q. Did he know at the time in 1902 that the divorce was granted that you were going to get a divorce? A. Yes, sir.
“Q. Did Mr. Sims continue to live with you as your husband after this divorce was granted in 1902'? A. Yes, sir.
In Thompson v. Clay, 120 Miss. 190, 82 So. 1, in the second headnote it is said: “Where both parties knew at the time of an attempted marriage that the mían had a living undivorced wife, their relation was illegal in its inception, and it must be presumed, in the absence of proof to the contrary, that such illegal relation continued after the death of the legal wife as before, since the change from an illegal to a legal relation in such cases requires more than a mere continuance of living tog-ether after the removal of the obstacles to marriage.”
In Blanks v. Southern Ry. Co., 82 Miss. 703, 35 So. 570, it was held that a married woman cannot contract a common-law marriage, and that cohabitation, however long continued, between a married woman and an unmarried man, will not ripen into a common-law marriage, although from the beginning they agreed to be husband and wife and constantly claimed and held themselves out to the world to be married to each other.
In Floyd v. Calvert, 53 Miss. 37, and in Rundle v. Pegram, 49 Miss. 751, it was held that Constitution 186Í9, article, 12, section 22, providing that persons living together as husband and wife at the time of the adoption of the Constitution should to be held to be husband and wife; that this section does not impose a marriage upon anyone except those who are willing- and consenting to- and actually cohabiting1 in, the relation of husband and wife and accepting and recognizing each other as husband and wife. It did not intend to sanctify the marriage relation between a man and woman because they were cohabiting together as man and wife, although such living tog-ether may have extended through many years, and although it may have been public and no*763torious, unless the parties intended, and in some mode distinct and cognizable, accetped the Constitution as legalizing the relation. To change an adulterous intercourse into the state of matrimony requires something more to give expression of the acceptance and consent of the new state than the mere continuance of the intercourse after all difficulties in the way of marriage are removed. Under the laws of this state it talies an agreement between parties competent to agree thereto to constitute marriage, and the law has been fully and .well settled in the previous decisions of this state, and it is not necessary to go into foreign jurisdictions and reason out from the conflicting decisions of foreign decisions what the best rule may be. The decisions of this state above cited constitute authority and are binding) upon the judges of this court, and a majority of the court as now constituted do not agree to overrule them; consequently they ought to be followed.
The attempted distinction between the case before us and Thompson v. Clay, supra, is fanciful rather than substantial. In that case it appeared from the agreed statement of facts that Ben Clay legally married Polly Johnson in 1890 and they lived together as man and wife for some years and separated. Polly moved to Sharkey county and lived there until her death, August 29, 19131 In the meantime Ben Clay had married in Washington county to Virginia Clay, and from November 30, 1901, until Ben Clay died in January, 1916, they lived together as man and wife; in other words, after the death of the first wife and after the impediment was fully removed, Ben Clay and Virginia Clay lived together as husband and wife, but the court held that that did not constitute a common-law marriage.
In Clark v. Clark, 115 Miss. 726, 76 So. 638, this court held that a man already married and not divorced cannot marry another, and a purported marriage between them *764is void. In the present case Mrs. Sims knew that she was married, and that her husband was living, and knew that she had never been served with any summons or other process for a divorce and consequently, knew that she was undivorced and was married, and therefore incompetent to marry Sims. The fact that Sims may have acted in good faith in no manner aids her nor helps her attitude in the matter. So far as she was concerned, she entered into the relation knowing its illegality, and could not be acting in good faith. The principle that all persons are presumed to know the law applies to her as well as to other people.
Judges Hodden and Sykes: agree with -me on the two propositions above announced.
There are other reasons, however, appearing from the record, though not raised by counsel, but which go to the validity of the alleged divorce that in my personal opinion avoids the divorce. The other j'udgeg do not care to take up and consider this proposition at this time, but, as the chancellor’s order is involved, and he has not rendered a final decision in the matter, I desire to call attention to them. It appears from Mrs. Sims’ testimony that she was married at Oownpoint, Ind., about 1889 to a man named Perrin, and that he deserted her in Indiana and went over into Illinois. She remained in Indiana until 1893, when she entered into an ostensible marriage with Sims. She says that in 1903 her first husband came to see her and suggested that they get a divorce in order to keep matters straight, he to.pay the expense thereof, to which she agreed, and that she went with him to Chicago and filed a proceeding in divorce and got a decree, which was introduced in evidence in the case. In this: decree her first husband, Perrin, was defendant, and she was complainant. It was obtained by them agreeing with each other that a divorce should be procured, and the defendant paid the expense thereof. It was a patent fraud upon the *765court, and was a collusive divorce, which renders it void. While it does not appear with definite certainty where Mrs. Sims lived at that time, I think a fair construction of the record warrants the conclusion that she lived in Indiana, and certain it is that the alleged grounds of divorce accrued ‘ in Indiana. In Starr & Curtis’ Annotated Statutes of Illinois, p. 888, a venue of divorce proceeding provided in paragraph 5 reads as follows:
‘ ‘ The proceedings shall he had in the county where the complainant resides, biut process may be directed to any county in the state.”
Paragraph 2, same page, reads as follows: “No person shall be entitled to a divorce in pursuance of the provisions of this act, who has not resided in the state one whole year next before filing his or her bill or petition, unless the offense or injury complained of wa.s committed within this state, or whilst one or both of the parties resided in this state.”
This statute has been held by the Illinois supreme court to be jurisdictional. Spangler v. Spangler, 191 Ill. App. 28; Albee v. Albee, 43 Ill. App. 370; People v. Beattie, 137 Ill. 553 (27 N. E. 1096, 31 Am. St. Rep. 384). In the sixth syllabus to this last decision the rule is stated as follows:
“Where a wife seeks a divorce from her husband in this state for cruelty or desertion committed outside of this state, she must show that she has resided in the state one whole year next before the filing of the bill. Without the jurisdictional fact — one year’s residence in the state — all proof of cruelty or desertion in another state becomes wholly immaterial and Worthless.”
Quoting the statute above set out at page 569i of 137 Ill., at page 1101 of 27 N. E. (31 Am. St. Rep. 384), the court says:
“Therefore, where a wife seeks a divorc from her husband in Illinois for act of cruelty which have been *766committed outside of this state, or for desertion which has talien place outside of this state, she will not be entitled to the divorce, unless she shows, either that she had resided in the state one whole year next before filing her bill, or that her husband was guilty of such cruelty or desertion while he or she of both of them resided in Illinois. ”
In Hamilton v. Hamilton, 89 Ill. 349, the court held a contract void made between husband and wife in settlement of alimony though there was no agreement that there would be no defense to the suit; the court stating that it would encourage collusion, and that divorce could not be g-ranted under the laws of that state where there was collusion between the parties. So also Danforth v. Danforth, 106 Ill. 603, People v. Case, 241 Ill. 279, 89 N. E. 638, 25 L. R. A. (N. S.) 578, and Belz v. Belz, 33 Ill. App. 105, where the same doctrine is announced.
It further appears from the bill and the testimony in this easel that the parties moved to Mississippi after the alleged divorce in Illinois and prior to the amendment to the Code in 1906. The wife testified that she lived in Meridian about twelve years, and that she had moved from Mferidian about two years prior to the time of the trial, and the plaintiff’s bill showing that they moved to the city about fourteen years before the filing of the bill, which wak filed October 9, 1919', which would make the removal be in October, 1905.